             Case 3:18-cv-01554-EMC Document 131 Filed 10/18/18 Page 1 of 4




     JOSEPH H. HUNT
     Assistant Attorney General
1    Civil Division
     JOHN R. TYLER
2    Assistant Branch Director.
     RHETT P. MARTIN
3    Trial Attorney
     DC Bar No. 999272
4    950 Pennsylvania Avenue NW
     Washington, DC 20530
6    Tel: (202) 305-7538
     Fax: (202) 616-8460
7    Rhett.martin@usdoj.gov
8    Attorneys for Defendants
 9
                             UNITED STATES DISTRICT COURT
10                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
12    CRISTA RAMOS, et al.,
                                            Case No. 3:18-cv-01554-EMC
13                 Plaintiffs,
14                                          STIPULATION REGARDING
      v.                                    EXTENSION OF DEADLINE FOR
15                                          FILING REPORT ON
                                            COMPLIANCE WITH
16    KIRSTJEN NIELSEN, et al.,             PRELIMINARY INJUNCTION,
17                                          JOINT CASE MANAGEMENT
                   Defendants.              STATEMENT, AND CASE
18                                          MANAGEMENT CONFERENCE
                                            (DKT. NO. 128)
19
20
21
22
23
24
25
26
27
28
       STIPULATION REGARDING EXTENSION OF DEADLINE FOR FILING REPORT
           ON COMPLIANCE WITH PRELIMINARY INJUNCTION, JOINT CASE
         MANAGEMENT STATEMENT, AND CASE MANAGEMENT CONFERENCE
                               (DKT. NO. 128)
                               No. 3:18-cv-1554
                Case 3:18-cv-01554-EMC Document 131 Filed 10/18/18 Page 2 of 4




 1             Pursuant to Civil Local Rule 6-2, the parties, by and through counsel, hereby stipulate to
 2   move the deadline for filing their joint case management statement and the date of the case
 3   management conference by two weeks. The joint case management statement is currently due
 4   October 19, 2018, and the case management conference is currently scheduled for October 26,
 5   2018. The parties are continuing to negotiate a number of matters concerning the timing of
 6   discovery and future proceedings. The parties therefore agree, subject to the Court’s approval,
 7   that their joint case management statement will be due November 2, 2018, with the case
 8   management conference to be held on November 9, 2018.
 9             Pursuant to the Court’s October 3rd Order, Defendants are also required to file today,
10   October 18, 2018, a report explaining the steps they have undertaken to comply with the
11   preliminary injunction. The parties have been negotiating the details of that compliance, and
12   hope to soon reach a mutually agreed upon plan. As a result, the parties request that
13   Defendants’ report be due no later than Tuesday, October 23, 2018. Plaintiffs also request that
14   the Court keep the currently scheduled October 26, 2018 hearing date on calendar in the event
15   the parties disagree on implementation issues that need to be addressed before November 2,
16   2018, i.e., the date on which the termination of TPS for Sudan had been scheduled to take
17   effect.
18
19
     SO STIPULATED this 18th day of October, 2018.
20
      JOSEPH H. HUNT                                      /s/ Alycia A. Degen
21    Assistant Attorney General Civil                    Alycia A. Degen, SBN 211350
      Division                                            adegen@sidley.com
22                                                        Sean A. Commons, SBN 217603
      JOHN R. TYLER                                       scommons@sidley.com
23                                                        SIDLEY AUSTIN LLP
      Assistant Branch Director
                                                          555 West Fifth Street, Suite 4000
24                                                        Los Angeles, CA 90013
25                                                        Telephone: (213) 896-6000
      /s/ Rhett P. Martin                                 Fax: (213) 896-6600
26    RHETT P. MARTIN
      Trial Attorney                                      Ahilan T. Arulanantham, SBN 237841
27    DC Bar No. 999272                                   aarulanantham@aclusocal.org
                                                          ACLU FOUNDATION
      1100 L Street NW                                    OF SOUTHERN CALIFORNIA
28
      Washington, DC 20005                                1313 West 8th Street
      Tel: (202) 305-7538                                 Los Angeles, CA 90017
      Fax: (202) 616-8460                                 Telephone: (213) 977-5211
      Rhett.martin@usdoj.gov                              Fax: (213) 977-5297
                                                          ORGANIZING NETWORK
             Case 3:18-cv-01554-EMC Document 131 Filed 10/18/18 Page 3 of 4




 1                                                     William S. Freeman, SBN 82002
                                                       wfreeman@aclunc.org
 2                                                     ACLU FOUNDATION
                                                       OF NORTHERN CALIFORNIA
 3                                                     39 Drumm Street
 4                                                     San Francisco, California 94111
                                                       Telephone: (415) 621-2493
 5                                                     Fax: (415) 863-7832

 6                                                     Jessica Karp Bansal, SBN 277347
                                                       jbansal@ndlon.org
 7
                                                       Emilou MacLean, SBN 319071
 8                                                     emi@ndlon.org
                                                       NATIONAL DAY
 9                                                     LABORER ORGANIZING
                                                       NETWORK
10
                                                      674 S. La Fayette Park Place
11                                                    Los Angeles, CA 90057
                                                      Telephone: (213) 380-2214
12                                                     Fax: (213) 380-2787
13                                                     Nicole M. Ryan, SBN 175980
14                                                     nicole.ryan@sidley.com
                                                       Ryan M. Sandrock, SBN 251781
15                                                     rsandrock@sidley.com
                                                       SIDLEY AUSTIN LLP
16                                                     555 California Street, Suite 2000
                                                       San Francisco, CA 94104
17                                                     Telephone: (415) 772-1200
                                                       Fax: (415) 772-7400
18
                                                       Amanda R. Farfel, SBN 288126
19                                                     afarfel@sidley.com
                                                       Andrew B. Talai, SBN 300053
20                                                     atalai@sidley.com
                                                       Marisol Ramirez, SBN 307069
21                                                     marisol.ramirez@sidley.com
22                                                     SIDLEY AUSTIN LLP
                                                       555 West Fifth Street, Suite 4000
23                                                     Los Angeles, CA 90013
                                                       Telephone: (213) 896-6000
24                                                     Fax: (213) 896-6600

25                           CIVIL LOCAL RULE 5-1(i) ATTESTATION

26          Pursuant to Local Rule 5-1(i)(3), regarding signatures, Rhett P. Martin hereby attests that

27   concurrence in the filing of this document has been obtained from counsel for Plaintiffs.

28                                                           /s/ Rhett P. Martin
               Case 3:18-cv-01554-EMC Document 131 Filed 10/18/18 Page 4 of 4
                               UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA


        CRISTA RAMOS, et al.,
                                                       Case No. 3:18-cv-01554-EMC
                     Plaintiffs,
                                                       [PROPOSED] ORDER RE:
        v.                                             STIPULATION REGARDING
                                                       EXTENSION OF DEADLINE FOR
                                                       FILING JOINT CASE
        KIRSTJEN NIELSEN, et al.,                      MANAGEMENT STATEMENT
                                                       AND CASE MANAGEMENT
                     Defendants.                       CONFERENCE (DKT. NO. 128)




        This Court hereby orders that the parties’ joint case management statement is due November 2,

2018. This Court additionally orders that the case management conference is set for November 9, 2018.

Defendants’ report on steps undertaken to comply with the preliminary injunction is due October 23,

2018.




Dated: ___________, 2018
                                                                  The Honorable Edward M. Chen
                                                                  United States District Judge
